DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 08/09/2021.
Claims 1-20 were cancelled.
Claims 21-36 are newly added.
Claims 21-26 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statements received 08/09/2021 and 01/11/2022 have been reviewed and considered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japanese on 25 May 2018. It is noted, however, that applicant has not filed a certified copy of the certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English, as required application as required by 37 CFR 1.55. The English language translation of a non-English language foreign application must be filed together with a statement that the translation of the certified copy is accurate.

	


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-36 are rejected under 35 U.S.C. § 101.
	Claim(s) 21-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 21-25 and 30-36 are directed to a system, and claims 26-29 are directed to a method.  
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 21, 26, and 30 recite the abstract idea of “recommending a substitute commodity to customer based on avoidance material information”.
	Claim 21 recites abstract concepts including: … a target material information associated with a first commodity, a target first classification associated with the first commodity, a target second classification associated with the first commodity, a first substitute material information associated with a first substitute commodity, a first substitute first classification associated with the first substitute commodity, a first substitute second classification associated with the first substitute commodity, a second substitute material information associated with a second substitute commodity, a second substitute first classification associated with the second substitute commodity, and a second substitute second classification associated with the second substitute commodity; … receive a first commodity code capable of identifying a target commodity, provide the first commodity code …, receive, … the target material information, the target first classification, and the target second classification, after providing the first commodity code … -3- 4818-5794-8660Atty. Dkt. No.: 047373-5057 determine whether the target material information includes an avoidance material, after determining that the target material information includes the avoidance material, receive… first substitute material information, the first substitute first classification, the first substitute second classification, the second substitute material information, the second substitute first classification, and the second substitute second classification, compare the target first classification to the first substitute first classification and compare the target first classification to the second substitute first classification, when the first substitute first classification matches the target first classification and the second substitute first classification matches the target first classification, compare the target second classification to the first substitute second classification and compare the target second classification to the second substitute second classification, and when the first substitute first classification matches the target first classification, the second substitute first classification matches the target first classification, the first substitute second classification matches the target second classification, and the second substitute second classification does not match the target second classification, cause the first substitute material information to be displayed … .
Claim 26 recites abstract concepts, including: receiving, … from a customer … in a store, a commodity code identifying a target commodity in the store; extracting… material information in which first raw materials contained in the target commodity are registered; extracting…commodity information of a first substitute commodity that does not contain an avoidance material associated with a customer; extracting… commodity information of a second substitute commodity that does not contain the avoidance material; determining… a target first classification and a target second classification of the first substitute commodity; determining… a first substitute first classification and a first substitute second classification of the first substitute commodity; determining…a second substitute first classification and a second substitute second classification of the second substitute commodity; comparing… the target first classification and the first substitute first classification; comparing… the target first classification and the second substitute first classification; -5-4818-5794-8660Atty. Dkt. No.: 047373-5057 when the target first classification matches the first substitute first classification and the target first classification matches the second substitute first classification, comparing… the target second classification and the first substitute second classification; and when the target second classification matches the first substitute second classification, causing… the extracted commodity information of the first substitute commodity to be displayed … .
Claim 30 recites abstract concepts including: … determine a target commodity associated with the customer, determine an allergic substance associated with the customer, determine whether the target commodity contains the allergic substance; -6- 4818-5794-8660Atty. Dkt. No.: 047373-5057 after determining that the target commodity contains the allergic substance: determine a target first classification and a target second classification of the target commodity, determine a first substitute commodity based on the target first classification, the first substitute commodity having a first substitute first classification and a first substitute second classification, and determine a second substitute commodity based on the target first classification, the second substitute commodity having a second substitute first classification and a second substitute second classification; determine whether the first substitute first classification matches the target first classification; determine whether the second substitute first classification matches the target first classification; determine whether the first substitute commodity contains the allergic substance; and cause the display to provide information associated with the first substitute commodity when: the first substitute first classification matches the target first classification, the second substitute first classification does not match the target first classification, and the first substitute commodity does not contain the allergic substance.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “recommending a substitute commodity to customer based on avoidance material information”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, providing information about commodity materials, and recommending substitute materials are certain methods of organizing human activity because these are sales and advertising activities.  Thus claims 21, 26, and 30 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 21, 26, and 30 recite additional elements including: a central processing unit; a customer terminal; a display of a customer terminal; a master file database; and a server comprising a controller.  Although the claims recite these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 21, 26, and 30 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “providing substitute commodity information based on an avoidance material” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.  Accordingly claims 21, 26, and 30 are ineligible. 
	Dependent claim(s) 22-25, 27-29, 31-33, and 35-36 merely further limit the abstract idea, without reciting any further additional elements.  Therefore, claims 22-25, 27-29, 31-33, and 35-36 are ineligible for the same reasons as identified with respect to claims 21, 26, and 30.  
	Dependent claim 34 recites the additional element: a camera.  The camera is recited at a high-level and used in its ordinary capacity to “capture an image” of a product.  Accordingly, the camera does integrate the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than the judicial exception as it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, claim 34 is ineligible. 

Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites “a target commodity” in line 4, and “determining … a target first classification and a target second classification of the first substitute commodity” in lines 11-12.  It is unclear how a target first and second classification are determined from a first substitute commodity.  For examination purposes, the Examiner will interpret lines 11-12 to recite “determining … a target first classification and a target second classification of the target commodity”.
Dependent claims 27-29 do not remedy the deficiency  noted above with respect to claim 26 and are thus also rejected.













Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 2013/0226729 A1) in view of Cancro et al. (US 2014/0214623 A1).
	Claim 21, Reed et al., hereinafter “Reed”, discloses a system for use with a customer terminal … (¶¶ [0020]-[0021]), the system comprising: 
	a master file database comprising (¶ [0025] “The product data store 106”): 
		a target material information associated with a first commodity (¶ [0025] “The data may comprise an identity of the product, such as a universal product code, a manufacturer of the product, product shelf price and/or promotion price information, and nutritional information about the product. The nutritional information may comprise a quantity of calories, protein, carbohydrate, fat, saturated fat, trans fat, fiber, cholesterol, sodium, potassium, calcium, iron, iodine, selenium, vitamin A, vitamin C, Vitamin D, sugar, folate, B vitamins, and other nutrients that are contained in the subject product. The nutritional information may comprise indications of percentage of daily recommended amounts of nutrients provided by the subject product”), 
		a target first classification associated with the first commodity (¶ [0025]; ¶ [0033] “In an embodiment, food category filter criteria may comprise beverages; bread and bakery; breakfast and cereal; cookies, snacks, and candy; dairy, eggs, and cheese; fruits and vegetables; and meat and seafood.”; ¶ [0037]), 
		a target second classification associated with the first commodity (¶ [0025]; ¶ [0033] “In an embodiment, food nutrient filter criteria may comprise calcium, calories, carbohydrates, cholesterol, fiber, fat, iron, iodine, selenium, potassium, protein, saturated fat, sodium, sugar, trans fat, vitamin A, vitamin D, folate, sugar, B vitamins, and vitamin C”; ¶ [0037]), 
		a first substitute material information associated with a first substitute commodity (¶ [0035] “identify candidate purchase items from the same food categories by accessing the product data store 106”; ¶ [0037]), 
		a first substitute first classification associated with the first substitute commodity (¶ [0035] “The substitution generator 118 may analyze the list of least healthy previously purchased items, identify candidate purchase items from the same food categories by accessing the product data store 106, analyze the candidate purchase items based on the guidelines 108, and determine food substitution recommendations”), 
		a first substitute second classification associated with the first substitute commodity (¶ [0033]; ¶ [0037] “In an embodiment, the simple nutrition application 114 and/or the filtering application 120 may promote the loyalty card user inputting a food category filter criteria and one or more food nutrient filter criteria. The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria” and “presents one or more candidate substitutes that best match the food nutrient filter criteria”), 
		a second substitute material information associated with a second substitute commodity (¶ [0037] “The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria. Thus, if the food category is cereal and the nutrient filter criteria comprise high protein and low carbohydrate, the substitution generator 118 searches the product data store 106 for cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria”), 
		a second substitute first classification associated with the second substitute commodity (¶ [0037] “The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria. Thus, if the food category is cereal and the nutrient filter criteria comprise high protein and low carbohydrate, the substitution generator 118 searches the product data store 106 for cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria”, Examiner notes the category of  “cereal” is a second substitute first classification), and 
		a second substitute second classification associated with the second substitute commodity (¶ [0037] “The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria” and “presents one or more candidate substitutes that best match the food nutrient filter criteria”, Examiner notes “food nutrient filter criteria” is a second substitute second classification); 
	a server  (¶¶ [0063]-[0064]) comprising: 
		a central processing unit (¶ [0056] “CPU”) configured to:  …
			receive a first commodity code capable of identifying a target commodity (¶ [0022] “The purchase data store 104 comprises data about items purchased by a plurality of customers, for example purchases by customers at any of a plurality of stores operated by a grocery store chain or, alternatively, at a specific store operated by a grocery store chain. The data may comprise an identification of the purchasing customer, a universal product code (UPC) that identifies each purchased item, a quantity and/or weight, a date and time of the purchase, and other related information.” and “The data may be stored as individual purchase items or as individual items grouped by check-out session or grouped in some other manner”),
			provide the first commodity code to the master file database (¶ [0022] “The data may comprise an identification of the purchasing customer, a universal product code (UPC) that identifies each purchased item, a quantity and/or weight, a date and time of the purchase, and other related information” and ““The data may be stored as individual purchase items or as individual items grouped by check-out session or grouped in some other manner”; ¶ [0025] “While illustrated in FIG. 1 and described separately, in an embodiment, the data stores 104, 105, and 106 may be combined in a single data store.”),
			 receive, from the master file database, the target material information, the target first classification, and the target second classification, after providing the first commodity code to the master file database (¶ [0034] “The simple nutrition application 114 may respond to a control input from a loyalty card user to present a list of previously purchased items along with suggested substitutions for these purchased items that are more healthful”; ¶ [0036] “In an embodiment, the purchase history analyzer 116 may analyze a most recent purchases associated with a loyalty card user over a predefined duration of time or time period by accessing the purchase data store 104 to generate a nutrition history.”; ¶ [0046] “ At block 206, identify a list of potential product substitutes by accessing a second data store comprising a list of products, universal product codes associated with the products, and nutritional information associated with the products to obtain a list of product entries that belong to the same food types as the unhealthy purchased items”) , -3- 4818-5794-8660Atty. Dkt. No.: 047373-5057 
			determine whether the target material information includes an avoidance material (¶ [0034] “The list of previously purchased items may be determined based on a frequency of purchase or some other selective basis. The list may be analyzed, for example by the purchase history analyzer 116, to determine the least healthy previously purchased items and to list these items in order of the least to the most healthy previously purchased items, for example based on the guidelines 108. Alternatively, the least healthy previously purchased items may be identified based at least in part on a nutritional goal defined by the loyalty account user.”; ¶ [0035] “The substitution generator 118 may analyze the list of least healthy previously purchased items, identify candidate purchase items from the same food categories by accessing the product data store 106, analyze the candidate purchase items based on the guidelines 108, and determine food substitution recommendations that provide the best improvement in healthy qualities over the unhealthy previously purchased items. For example, a turkey bacon substitution may be suggested for a previous pork bacon purchase. For example, a low calorie fruit juice may be suggested as a substitute for a high calorie carbonated soft drink”),
			after determining that the target material information includes the avoidance material, receive, from the master file database, the first substitute material information, the first substitute first classification, the first substitute second classification, the second substitute material information, the second substitute first classification, and the second substitute second classification (¶¶ [0034]-[0035]; ¶ [0037] “ Thus, if the food category is cereal and the nutrient filter criteria comprise high protein and low carbohydrate, the substitution generator 118 searches the product data store 106 for cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria”; ¶ [0046] “At block 206, identify a list of potential product substitutes by accessing a second data store comprising a list of products, universal product codes associated with the products, and nutritional information associated with the products to obtain a list of product entries that belong to the same food types as the unhealthy purchased items. The second data store may further comprise product shelf price and/or promotion price information. In an embodiment, the second data store comprises the data store 106 described above with reference to FIG. 1”),
			compare the target first classification to the first substitute first classification and compare the target first classification to the second substitute first classification (¶ [0037] “The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria.”; ¶ [0041]),
			when the first substitute first classification matches the target first classification and the second substitute first classification matches the target first classification, compare the target second classification to the first substitute second classification and compare the target second classification to the second substitute second classification, and when the first substitute first classification matches the target first classification, the second substitute first classification matches the target first classification, the first substitute second classification matches the target second classification, and the second substitute second classification does not match the target second classification, cause the first substitute material information to be displayed on a display of the customer terminal (¶ [0037] “The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria. Thus, if the food category is cereal and the nutrient filter criteria comprise high protein and low carbohydrate, the substitution generator 118 searches the product data store 106 for cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria.”; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria. Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria.”).
Reed does not disclose a customer terminal carried in a store.
However, Cancro et al, hereinafter “Cancro” [Symbol font/0x2D]which like Reed is directed to providing commodity substitutions[Symbol font/0x2D] teaches:
a customer terminal carried in a store (Cancro ¶ [0021] “When the customer scans a product that contains ingredients they have identified as undesirable in their user profile, the device alerts the customer. The device can monitor an indication from the individual, which can be individually or a combination of a hand gesture, voice command, or other means of input. Based upon the indication, the portable computerized device can reject the product and the customer replaces it on the shelf”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the customer terminal carried in a store, as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Reed to include customer terminal carried in a store of Cancro so that graphical images can be projected to identify an object of interest in the view, thereby enhancing the experience of the viewer with information (Cancro ¶ [0006]).

Claim 22, the combination of Reed in view of Cancro teaches the system according to claim 21.  Reed further discloses: 
	the central processing unit is further configured to, when the first substitute first classification matches the target first classification, the second substitute first classification matches the target first classification, the second substitute second classification matches the target second classification, and the first substitute second classification does not match the target second classification, cause the second substitute material information to be displayed on the display of the customer terminal (¶ [0037]; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria. Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria.”).

	Claim 23, the combination of Reed in view of Cancro teaches the system according to claim 21. Reed further discloses:
	the central processing unit is further configured to, when the first substitute first classification matches the target first classification and the second -4- 4818-5794-8660Atty. Dkt. No.: 047373-5057substitute first classification does not match the target first classification, cause the first substitute material information to be displayed on the display of the customer terminal (¶ [0037]; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria. Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria.”).

	Claim 24, the combination of Reed in view of Cancro teaches the system according to claim 21.  Reed does not disclose the following limitation, however Cancro further teaches:
	wherein the central processing unit is further configured to cause a name of the avoidance material to be displayed on the display of the customer terminal, when the target material information includes the avoidance material (Cancro: FIG. 3; ¶¶ [0030]-[0031] “FIG. 3 is an exemplary view through a portable computerized device of a product and graphics projected upon the device illustrating warnings about the ingredients in the product, according to some embodiments of the disclosure.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the display of a name of the avoidance material as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Reed to include the displayed name of the avoidance material of Cancro because by superimposing graphical images upon a view of objects, the experience of the user can be enhanced with information (Cancro: ¶ [0006]).

	Claim 25, the combination of Reed in view of Cancro teaches the system according to claim 21.  Reed does not disclose the following limitation, however Cancro further teaches:
	wherein the central processing unit is further configured to cause a name of a customer associated with the avoidance material to be displayed on the display of the customer terminal (Cancro; FIG. 5 #510; ¶ [0033] “ FIG. 5 is an exemplary computer display showing a customer profile and various options for the customer regarding ingredients in products, according to some embodiment of the disclosure. Display 500 includes a descriptive banner 510 identifying the displayed list” and “Display 500 further includes shopping prompts 530 permitting action by allowing the customer to set customized alerts by searching for specific ingredients in products.”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the display of a name of a customer associated with the avoidance material as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Reed to include the displayed name of Cancro so that, for example, if a husband is shopping for his wife she could share aspects of her personal profile with him, such that when the husband scans a product containing his wife’s avoidance material, the husband could be alerted to the wife’s negative reaction (Cancro: ¶ [0027]).

	Claim 26, Reed discloses method of operating a commodity server including a central processing unit, the method comprising: 
	receiving, by the central processing unit … a commodity code identifying a target commodity … (¶ [0022] “The purchase data store 104 comprises data about items purchased by a plurality of customers, for example purchases by customers at any of a plurality of stores operated by a grocery store chain or, alternatively, at a specific store operated by a grocery store chain. The data may comprise an identification of the purchasing customer, a universal product code (UPC) that identifies each purchased item, a quantity and/or weight, a date and time of the purchase, and other related information.” and “The data may be stored as individual purchase items or as individual items grouped by check-out session or grouped in some other manner”; ¶ [0045]),
	extracting, by the central processing unit, material information in which first raw materials contained in the target commodity are registered (¶ [0025] “ The nutritional information may comprise a quantity of calories, protein, carbohydrate, fat, saturated fat, trans fat, fiber, cholesterol, sodium, potassium, calcium, iron, iodine, selenium, vitamin A, vitamin C, Vitamin D, sugar, folate, B vitamins, and other nutrients that are contained in the subject product.”; ¶ [0045] “In an embodiment, the nutritional management system 100 may be configured to implement quick response codes. A quick response code that links to nutritional information, nutritional guidelines … and/or to something else may be placed on products”)
	extracting, by the central processing unit, commodity information of a first substitute commodity that does not contain an avoidance material associated with a customer (¶ [0039] “Allergies to milk, peanuts, tree and/or other nuts, shellfish, eggs, and soy are common food allergies. Allergen information about these and/or other allergens may be included in the list of food attributes.”; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria”);
	extracting, by the central processing unit, commodity information of a second substitute commodity that does not contain the avoidance material (¶ [0039] “Allergies to milk, peanuts, tree and/or other nuts, shellfish, eggs, and soy are common food allergies. Allergen information about these and/or other allergens may be included in the list of food attributes.”; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria”);
	determining, by the central processing unit, a target first classification and a target second classification of the target commodity (Fig. 3, #234; ¶ [0037] “In an embodiment, the simple nutrition application 114 and/or the filtering application 120 may promote the loyalty card user inputting a food category filter criteria and one or more food nutrient filter criteria. The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria.”, Examiner notes the input food category filter criteria is a first target classification and each food nutrient filter criteria is a second target classification);
	determining, by the central processing unit, a first substitute first classification and a first substitute second classification of the first substitute commodity (Fig. 3, #240; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.  Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria”, Examiner notes the category filter criteria, food nutrient filter criteria, and food attribute filter criteria are all classifications); 
	determining, by the central processing unit, a second substitute first classification and a second substitute second classification of the second substitute commodity (Fig. 3, #240; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.  Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria”); 
	comparing, by the central processing unit, the target first classification and the first substitute first classification (¶ [0041] “Thus, if the food category is cereal … the substitution generator 118 searches the product data store 106 for heart healthy cereal products”);
	comparing, by the central processing unit, the target first classification and the second substitute first classification (¶ [0041] “Thus, if the food category is cereal … the substitution generator 118 searches the product data store 106 for heart healthy cereal products”);
	when the target first classification matches the first substitute first classification and the target first classification matches the second substitute first classification, comparing, by the central processing unit, the target second classification and the first substitute second classification (Examiner notes this method step is conditional and does not necessarily occur”; ¶ [0041] “Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria”); and 
	when the target second classification matches the first substitute second classification, causing, by the central processing unit, the extracted commodity information of the first substitute commodity to be displayed by the customer terminal (Examiner notes this method step is conditional and does not necessarily occur; ¶ [0041] “Thus, if …the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria.”).
	Reed does not disclose:
	receiving, by the central processing unit from a customer terminal in a store, a commodity code identifying a target commodity in the store;
	However, Cancro [Symbol font/0x2D]which like Reed is directed to recommending substitute commodities to a shopper[Symbol font/0x2D] teaches:  -3- 4818-5794-8660Atty. Dkt. No.: 047373-5057
	receiving, by the central processing unit from a customer terminal in a store, a first commodity code identifying a target commodity in the store (Cancro ¶ [0021] “The device can identify a product by scanning the bar code, a QR code”; ¶ [0023]; ¶ [0031] “Through processes disclosed herein, the product can be identified within the store product index server using UPC symbol 310”), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the receipt of a commodity code capable of identifying a target commodity in store as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify system to include the commodity code of Cancro in order to identify a product so that it can then be later used (Cancro ¶ [0007]).

	Claim 27, the combination of Reed in view of Cancro teaches the method of claim 26.  Reed further discloses, further comprising receiving, by the central processing unit from the customer terminal, a determination request (Fig. 3, #234; ¶ [0043] “Alternatively, the simple nutrition application 114 may respond to a control input from a loyalty card user to present a list of previously purchased items along with suggested substitutions for these purchased items that are more healthful.”; ¶ [0047] “At block 234, receive a selection of a food category filter criteria and a selection of a first food nutrient filter criteria.”)
	Reed does not disclose the following limitations, however Cancro further teaches:
	wherein the commodity code identifying the target commodity is received by the central processing unit upon receiving the determination request (Cancro ¶ [0021] “The portable computerized device is used to scan products and identify their ingredients or other characteristics of the product such as calories, environmental considerations, or promotional deals by referencing the product in a centralized product database. The device can identify a product by scanning the bar code, a QR code, or other identifying marks on the product.”; ¶ [0030] “FIG. 2 is an exemplary view of a product being scanned by a portable computerized device illustrating that the product does not contain ingredients that the consumer has identified as unwanted, according to some embodiment of the discloser. Product 200 is scanned and identified by its UPC symbol 230 using a portable computerized device 240”; Examiner notes the scanning of products is a determination request); and 
	wherein the commodity code identifying the target commodity is not received by the central processing unit in the absence of the determination request (Cancro ¶ [0021]; ¶ [0030]; Examiner notes the code is only received in response to being scanned by the user device).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the receipt of a commodity code capable of identifying a target commodity as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify system to include the commodity code of Cancro in order to identify a product so that it can then be later used (Cancro ¶ [0007]).

	Claim 28, the combination of Reed in view of Cancro teaches the method of claim 26.  Reed does not disclose the following limitation, however Cancro further teaches:
	further comprising causing, by the central processing unit, transmission of information of conformity to the customer terminal when extracting the avoidance information results in no record (Cancro FIG. 2; ¶ [0030] “FIG. 2 is an exemplary view of a product being scanned by a portable computerized device illustrating that the product does not contain ingredients that the consumer
has identified as unwanted”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the transmission of information of conformity as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of Reed to include the transmission of information of conformity of Cancro because by superimposing graphical images upon a view of objects, the experience of the user can be enhanced with information (Cancro: ¶ [0006]).
	
	Claim 29, the combination of Reed in view of Cancro teaches the method of claim 26.  Reed further teaches:
	further comprising receiving, by the central processing unit, a request for substitution at the customer terminal prior to extracting the commodity information of the first substitute commodity and extracting the commodity information of the second substitute commodity (Fig. 3, #234 and #236; ¶ [0043] “ Alternatively, the simple nutrition application 114 may respond to a control input from a loyalty card user to present a list of previously purchased items along with suggested substitutions for these purchased items that are more healthful. The list of previously purchased items may be identified and presented in a manner substantially similar to that described herein above.”).


Claims 30, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Werner et al. (US 2019/0311445 A1).
	Claim 30, Reed discloses a computer system for providing food substitution information, the computer system comprising: 
	a customer terminal configured to be utilized by a customer, the customer terminal comprising a display (¶ [0032] “The simple nutrition application 114 provides an interface for loyalty card users who have registered to use the simple nutrition application 114 or a related shopping application. The interface may be a web page or other interactive interface that may be remotely accessed by the computer 111 or by the mobile phone 112 that communicates with the network 110 via the base transceiver station 113 that provides a wireless communication link to the mobile phone 112”), and 
	a server comprising a controller  (¶ [0063] “servers”; ¶ [0064]) configured to: 
		determine a target commodity associated with the customer (Fig. 3, #234; ¶ [0037] “In an embodiment, the simple nutrition application 114 and/or the filtering application 120 may promote the loyalty card user inputting a food category filter criteria and one or more food nutrient filter criteria), 
		determine an allergic substance associated with the customer (¶ [0038] “In an embodiment, the simple nutrition application 114 and/or the filtering application 120 may promote the loyalty card user inputting a food attribute filter criteria in addition to the food category filter criteria and the one or more food nutrient filter criteria. Food attributes may comprise …allergen information”), 
		determine whether the … commodity contains the allergic substance (¶ [0039] “Allergies to milk, peanuts, tree and/or other nuts, shellfish, eggs, and soy are common food allergies. Allergen information about these and/or other allergens may be included in the list of food attributes. Allowing the loyalty card user to select from food attributes may assist loyalty card users with diabetes, heart disease, allergies and/or other medical conditions in finding foods that align with nutrition recommendations for those medical conditions”; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.”);… -6- 4818-5794-8660Atty. Dkt. No.: 047373-5057 
			determine a target first classification and a target second classification of the target commodity (Fig. 3, #234; ¶ [0037] “In an embodiment, the simple nutrition application 114 and/or the filtering application 120 may promote the loyalty card user inputting a food category filter criteria and one or more food nutrient filter criteria. The substitution generator 118 may then generate substitution suggestions for previously purchased items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria.”, Examiner notes the input food category filter criteria is a target first classification and each food nutrient filter criteria is a target second classification),
			determine a first substitute commodity based on the target first classification, the first substitute commodity having a first substitute first classification and a first substitute second classification (Fig. 3, #240; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.  Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria”, Examiner notes the category filter criteria, food nutrient filter criteria, and food attribute filter criteria are all classifications), and 
			determine a second substitute commodity based on the target first classification, the second substitute commodity having a second substitute first classification and a second substitute second classification (Fig. 3, #240; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.  Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria”);
		determine whether the first substitute first classification matches the target first classification (¶ [0041] “Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products”);
		determine whether the second substitute first classification matches the target first classification (¶ [0041] “Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria”;
		determine whether the first substitute commodity contains the allergic substance (¶ [0039] “Allergies to milk, peanuts, tree and/or other nuts, shellfish, eggs, and soy are common food allergies. Allergen information about these and/or other allergens may be included in the list of food attributes. Allowing the loyalty card user to select from food attributes may assist loyalty card users with diabetes, heart disease, allergies and/or other medical conditions in finding foods that align with nutrition recommendations for those medical conditions”; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.”); and 
		cause the display to provide information associated with the first substitute commodity when: the first substitute first classification matches the target first classification, the second substitute first classification does not match the target first classification, and the first substitute commodity does not contain the allergic substance (¶ [0039]; ¶ [0041] “presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria”). 
	Reed does not disclose determining the substitute commodities and classifications after determining that the target commodity contains the allergic substance.
	However, Werner et al., hereinafter “Werner”[Symbol font/0x2D]which like Reed is directed to identifying and providing commodity substitutions [Symbol font/0x2D] teaches: 
	after determining that the target commodity contains the allergic substance: determine substitute material information (Werner ¶ [0046] “Each substitutable ingredient may be compared to ingredients excluded in the user preferences, where excluded ingredients include those the user indicated are disliked, ingredients to which the user has indicated an allergy, or other ingredients the user has explicitly chosen to exclude” and “For each substitutable ingredient found to be excluded, the customization system 100 may seek a substitution.”; ¶ [0047] “In some embodiments of the invention, the food database 180 maintains a list of substitutes for various ingredients” and “ For example, and not by way of limitation, the food database 180 may indicate that bacon may be substituted with nothing or turkey bacon on a burger”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the determination after determining a target material includes an allergic substance material, as taught by Werner.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Reed to include the determination of an allergic substance of Werner because existing systems, which exclude food items that include a user’s known allergies, are unnecessarily limiting in that they do not allow enough options to make substitutions (Werner ¶ [0019]).
	
	Claim 31, the combination of Reed in view of Werner teaches the computer system of claim 30.  Reed further discloses wherein the controller is further configured to: 
	determine whether the second substitute commodity contains the allergic substance (¶ [0039] “Allergies to milk, peanuts, tree and/or other nuts, shellfish, eggs, and soy are common food allergies. Allergen information about these and/or other allergens may be included in the list of food attributes. Allowing the loyalty card user to select from food attributes may assist loyalty card users with diabetes, heart disease, allergies and/or other medical conditions in finding foods that align with nutrition recommendations for those medical conditions”; ¶ [0041] “The substitution generator 118 may generate suggestions for items belonging to the input food category filter criteria based on the one or more food nutrient filter criteria and the food attribute filter criteria.”); and 
	cause the display to provide information associated with the second substitute commodity when: the second substitute first classification matches the target first classification, the first substitute first classification matches the target first classification, the second substitute second classification matches the target second classification, the first substitute second classification does not match the target second classification, and the second substitute commodity does not contain the allergic substance (¶¶ [0038]-[0039]; ¶ [0041] “Thus, if the food category is cereal, the nutrient filter criteria comprise high protein and low carbohydrate, and the food attribute filter criterion is heart healthy the substitution generator 118 searches the product data store 106 for heart healthy cereal products that meet the two food nutrient filter criteria and presents one or more candidate substitutes that best match the food nutrient filter criteria and the food attribute filter criteria.”)  
	
	Claim 35, the combination of Reed in view of Werner teaches the computer system of claim 30.  Reed further discloses wherein the controller is further configured to: 
	after determining the target commodity (¶ [0034] “The list of previously purchased items may be determined based on a frequency of purchase or some other selective basis. The list may be analyzed, for example by the purchase history analyzer 116, to determine the least healthy previously purchased items and to list these items in order of the least to the most healthy previously purchased items, for example based on the guidelines 108. Alternatively, the least healthy previously purchased items may be identified based at least in part on a nutritional goal defined by the loyalty account user.”) extract information of target raw materials associated with the target commodity from a commodity database storing information of a plurality of commodities and a plurality of raw materials (¶ [0025] “product data store 106” and “The data may comprise an identity of the product, such as a universal product code, a manufacturer of the product, product shelf price and/or promotion price information, and nutritional information about the product. The nutritional information may comprise a quantity of calories, protein, carbohydrate, fat, saturated fat, trans fat, fiber, cholesterol, sodium, potassium, calcium, iron, iodine, selenium, vitamin A, vitamin C, Vitamin D, sugar, folate, B vitamins, and other nutrients that are contained in the subject product.”; ¶ [0035] “The substitution generator 118 may analyze the list of least healthy previously purchased items, identify candidate purchase items from the same food categories by accessing the product data store 106”), and 
	determine whether the target commodity contains the avoidance substance by comparing the avoidance substance to the target raw materials  (¶ [0034] “The list of previously purchased items may be determined based on a frequency of purchase or some other selective basis. The list may be analyzed, for example by the purchase history analyzer 116, to determine the least healthy previously purchased items and to list these items in order of the least to the most healthy previously purchased items, for example based on the guidelines 108. Alternatively, the least healthy previously purchased items may be identified based at least in part on a nutritional goal defined by the loyalty account user.”; ¶ [0035] “The substitution generator 118 may analyze the list of least healthy previously purchased items, identify candidate purchase items from the same food categories by accessing the product data store 106, analyze the candidate purchase items based on the guidelines 108, and determine food substitution recommendations that provide the best improvement in healthy qualities over the unhealthy previously purchased items. For example, a turkey bacon substitution may be suggested for a previous pork bacon purchase. For example, a low calorie fruit juice may be suggested as a substitute for a high calorie carbonated soft drink”).
	Reed does not disclose 
	determine whether the target commodity contains the allergic substance by comparing the allergic substance to the target raw materials
 	 However, Werner further teaches:
	determine whether the target commodity contains the allergic substance by comparing the allergic substance to the target raw materials (Werner ¶ [0043] “At decision block 340, it may be determined whether to exclude the selected menu item based on a non-substitutable ingredient (i.e., ingredients in the non-substitutable category) being excluded. Specifically, such exclusion of a non-substitutable ingredient may occur based on user preferences or stock data 170. As discussed above, the user preferences may indicate dislikes and allergies. Thus, it may be determined whether any non-substitutable ingredient matches a dislike or allergy of the user, in which case that non-substitutable ingredient may be excluded.”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the determination of whether the target commodity contains the allergic substance, as taught by Werner.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Reed to include the determination of whether the target commodity contains the allergic substance of Werner in order to identify whether any ingredient  conflicts with a user’s indicated health concerns (Werner ¶ [0043]).


Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Werner, and further in view of Cancro.
	Claim 32, the combination of Reed in view of Werner to teaches the computer system of claim 30.  The combination of Reed in view of Werner does not teach the following limitation, however Cancro [Symbol font/0x2D]which like Reed is directed to recommending substitute commodities to a shopper[Symbol font/0x2D] teaches:
	wherein the controller is further configured to cause the display to provide a warning indicating that the allergic substance is included in the target commodity (FIG. 3, #320 “Through processes disclosed herein, the product can be identified within the store product index server using UPC symbol 310, and details regarding the product can be referenced from a remote database and displayed upon the device, such as alert 320”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed in view of Werner to include the displayed warning as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify system to include the displayed warning of Cancro so that the experienced of the viewer can be enhanced with information (Cancro ¶ [0006]).

	Claim 33, the combination of Reed in view of Werner to teaches the computer system of claim 30.  The combination of Reed in view of Werner does not teach the following limitation, however Cancro [Symbol font/0x2D]which like Reed is directed to recommending substitute commodities to a shopper[Symbol font/0x2D] teaches:
wherein the warning includes a name of the customer and a name of the allergic substance (Cancro; FIG. 5 #510; ¶ [0033] “ FIG. 5 is an exemplary computer display showing a customer profile and various options for the customer regarding ingredients in products, according to some embodiment of the disclosure. Display 500 includes a descriptive banner 510 identifying the displayed list” and “Display 500 further includes shopping prompts 530 permitting action by allowing the customer to set customized alerts by searching for specific ingredients in products.”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the display of a name of a customer associated with the avoidance material as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Reed to include the displayed name of Cancro so that, for example, if a husband is shopping for his wife she could share aspects of her personal profile with him, such that when the husband scans a product containing his wife’s avoidance material, the husband could be alerted to the wife’s negative reaction (Cancro: ¶ [0027]).

	Claim 34, the combination of Reed in view of Werner teaches the computer system of claim 30. The combination of Reed in view of Werner does not teach the following limitation, however, Cancro [Symbol font/0x2D]which like Reed is directed to recommending substitute commodities to a shopper[Symbol font/0x2D] teaches wherein: 
	the customer terminal further comprises a camera (Cancro ¶ [0032] “Portable computerized device 400 includes a display 440. Display 440 includes message 412 prompting the viewer to confirm whether product 460 should be added to a virtual shopping cart, including inputs 420 and 430 permitting the user to confirm or reject, respectively, the viewed product for the virtual shopping cart. Device 400 additionally includes a camera device capturing view 410 in front of the device”); 
	the controller is configured to cause the camera to capture an image of the target commodity (Cancro ¶ [0044] “Product capture module 780 monitors images captured by camera 730 and/or other inputs that can be used to indicate to a product”; ¶ [0051]); and 
	the controller is configured to determine the target commodity based on the image (Cancro ¶ [0044] “ Product capture module 780, upon monitoring an indication to a product, uses image recognition, barcode recognition, or other processes to index the product. Information gathered by product capture module can be communicated to the product store index server to particularly identify the product according to the processes disclosed herein.”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed to include the camera and image of the target commodity, as taught by Cancro.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Reed to include the camera and image of Cancro so that, the system can identify useful information (Cancro ¶ [0004]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Werner, and further in view of Chen et al. (US 2019/0012723 A1).
	Claim 36, the combination of Reed in view of Werner teaches the computer system of claim 35.  The combination of Reed in view of Werner does not teach:
	wherein the information comprises a position of the first substitute commodity in a store.
	However, Chen et al., hereinafter “Chen” [Symbol font/0x2D]which like Reed is directed to providing commodity substitutions based on a user’s preferences[Symbol font/0x2D]teaches:
	wherein the information comprises a position of the first substitute commodity in a store (Chen: FIG. 2, #S230 and S232; ¶ [0038] “The store shelving map is a map of the store's infrastructure, including shelving, display cases, and security component placement. This map includes maps of sensors 123 throughout the store, including cameras on the walls, on shelves, or other scanning devices. These sensors 123, as described above, keep track of the current item 125 location on the shelf to update the item placement map. The item placement map reflects the up-to-date positioning of items 125 throughout the store. Each time an item 125 is received by the store 120, the item 125 is scanned using its UPC, RFID, or other identifying mark. This information is stored in the item database 129. When the item 125 is placed on the floor of the store 120, sensors 123 throughout the store track the item 125 location and update the item placement map.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reed in view of Werner to include the position information of Chen.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the position information of Chen in order to eliminate the need for the user to actively search those items out (Chen ¶ [0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bleichenbacher (US 2019/0266648 A1) describes scanning a product code, extracting product material information from a database, and identifying alternative products that may exhibit a higher product rating for a particular user.
Singh (US 2018/0165742 A1) teaches identifying and recommending commodities which adhere to a user’s known preferences and allergies.
NPL Reference U (Aslam, Maria Vyshnya) focuses on risk information campaigns which familiarize consumers with hazardous attributes of products and compares voluntary and mandatory displays of warning messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625